— Order, Supreme Court, New York County (Irma Vidal Santaella, J.), entered May 9, 1991, which denied plaintiff’s motion for leave to replead pursuant to CPLR 3211 (e), unanimously affirmed, with one bill of $250 costs and disbursements of this appeal.
Plaintiff was given leave to move to replead a cause of action under Judiciary Law § 487 pursuant to CPLR 3211 (e). Leave to replead should not be granted unless a party has good ground to support the cause of action. Here, plaintiff failed to establish such a good ground. The arguments raised by plaintiff on this appeal are without merit. The excerpts of deposition transcripts annexed to plaintiff’s moving papers demonstrate only that the defendants participated in the preparation of the documents connected with the cooperative offering plan for the building for which plaintiff assigned its leasehold interest. There is nothing in the moving papers to demonstrate that any of the statements set forth in the excerpted deposition transcripts were false, let alone knowingly false.
Moreover, as properly noted by the IAS court, the proposed first amended cause of action is merely an embellished restatement of the cause of action that was previously dismissed on Statute of Limitations grounds. Accordingly, plaintiff having failed to demonstrate a viable cause of action pursuant to Judiciary Law § 487 (1), the motion to replead was properly denied. Concur — Milonas, J. P., Ellerin, Kupferman, Ross and Smith, JJ.